        Case: 5:19-cv-02504-JRA Doc #: 10-4 Filed: 12/27/19 1 of 1. PageID #: 71
                                                Attachment 4




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


                                            ,     )      JUDGE JOHN R. ADAMS
                                                  )
                       Plaintiff(s),              )
                                                  )      CASE NO.
                vs.                               )
                                                  )
                                            ,     )      PRELIMINARY ESTIMATE/
                                                  )      BUDGET OF AMOUNT OF FEES
                       Defendant(s).              )      AND EXPENSES


         The following is a preliminary estimate and/or budget of the Plaintiff’s / Defendant’s

(circle one) anticipated to be the subject of a claim in this case.



         Attorney’s Fees                                         Costs

Preliminary Investigation
& Filing Complaint                     $                 Deposition      $

Procedural Motion s Practice           $                 Experts         $

Discovery                              $                 Witness Fees $

Dispositive Motions Practice           $                 Juror Fees      $

Settlement Negotiations                $                 Other           $

Trial                                  $

TOTAL FEES                              $                TOTAL COSTS $
